MEMORANDUM **
John Meade Ogburn appeals from the 260-month sentence imposed after remand in accordance with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, see Ameline, 409 F.3d at 1085, and we affirm.
At the first sentencing hearing, the district court correctly computed the applicable Guidelines range and then considered the statutory factors. When it reaffirmed Ogburn’s sentence, the district court noted that it had previously explained the sentence with reference to the advisory Guidelines and the statutory factors. We conclude that the sentence is not unreasonable.
Because further development of the record may assist this court in deciding Ogburn’s claim of ineffective assistance of counsel, we decline to review it on direct appeal. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.